IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 BRYCE RINKHOFF, INDIVIDUALLY AND             : No. 11 WM 2018
 AS A MEMBER OF RINKHOFF                      :
 AGRICULTURAL ENTERPRISES, L.L.C.,            :
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 THE COURT OF COMMON PLEAS,                   :
 GREENE COUNTY, PENNSYLVANIA,                 :
 PRESIDENT JUDGE, FARLEY                      :
 TOOTHMAN,                                    :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of May, 2018, the Application for Permission to Reply, to

the extent it seeks leave to respond to the no-answer letter, is GRANTED. In all other

respects, the Application for Permission to Reply is DENIED. The Petition for Writ of

Prohibition is DENIED. The Application for Intervention is DISMISSED. The Prothonotary

is DIRECTED to strike the name of the jurist from the caption.